DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The pending claims as amended below are allowable, and so the species restriction set forth in the Office action mailed on 27 November 2020 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. All claims directed to non-elected species are thus no longer considered withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan J. Jaketic on 15 March 2021.

The application has been amended as follows: 

(Rejoined, Currently Amended) A method of additively printing green rubber to form a tire tread, the method comprising: 
providing power to an additive printing apparatus;
providing materials to the printing apparatus, the materials including green rubber and a plasticizer, wherein the plasticizer is an additive or oil;
decreasing a viscosity of at least one of the materials provided to the printing apparatus by warming;
pressurizing the green rubber provided to the printing apparatus to a pressure of at least 800 psi; 
identifying a three dimensional structure to be printed by the printing apparatus;
identifying a series of motion commands for the printing apparatus to build the three dimensional structure;
 of the printing apparatus at a beginning of[ the series of motion control commands;
commencing an iterative build process comprising steps of dispensing the green rubber over an area according to the series of motion control commands and separating the dispensed green rubber from the dispenser;
terminating the iterative build process; and 
removing the dispensed green rubber from the printing apparatus.  

(Rejoined, Original) The method of claim 1, wherein the iterative build process further comprises moving the dispenser vertically.  

(Rejoined, Currently Amended) The method of claim 1, wherein decreasing the viscosity of at least one of the materials includes regulating a temperature provided by said warming using a setpoint control loop.  

(Rejoined, Original) The method of claim 1, further comprising vulcanizing the dispensed green rubber in an autoclave.  

(Rejoined, Original) The method of claim 1, wherein the area over which the green rubber is dispensed is a tread component.  

(Rejoined, Currently Amended) The method of claim 1, further comprising utilizing a support to buttress the
(Rejoined, Currently Amended) The method of claim 1, further comprising monitoring an amount of the green rubber in the printing apparatus and generating an alert when the amount falls below or exceeds predetermined thresholds.

(Rejoined, Currently Amended) A method of disposing green rubber by additive manufacturing to form a tire tread, the method comprising:
providing an apparatus having an inlet, a nozzle, a[ barrel connecting the inlet to the nozzle, a build surface, and a cutting instrument mounted to the apparatus at a location between the nozzle and the build surface, the barrel configured to be pressurized over a range of 200 to 3,200 psi;
providing green rubber in the inlet;
propelling the green rubber from the inlet, through the[ barrel, and to the nozzle;
heating the green rubber in the[ barrel;
maintaining a temperature of the green rubber in the[ barrel below a predetermined setpoint;
ejecting the green rubber through the nozzle and onto the build surface;
cutting the green rubber with the cutting instrument after the green rubber is ejected through the nozzle; and
moving at least one of the nozzle and the build surface.

(Rejoined, Original) The method of claim 8, wherein the cutting instrument is a metal blade.
(Rejoined, Original) The method of claim 8, further comprising vibrating at least one of the nozzle and the cutting instrument. 

(Rejoined, Currently Amended) The method of claim 8, wherein the heating of the green rubber in the[ barrel includes heating the green rubber through resistive heating.  

(Rejoined, Currently Amended) The method of claim 8, wherein the propelling of the green rubber from the inlet, through the[ barrel, and to the nozzle includes applying a pressure of between 200 and 3,200 psi.  

(Rejoined, Original) The method of claim 8, further comprising removing the green rubber from the build surface.

(Rejoined, Original) The method of claim 13, wherein the removing of the green rubber from the build surface includes using a robotic arm to remove the green rubber from the build surface.  

(Currently Amended) A method of additive manufacturing of un-vulcanized rubber to form a tire tread, the method comprising, 
providing a printing apparatus;
providing un-vulcanized rubber to the printing apparatus;
warming the un-vulcanized rubber;

positioning a dispenser of the printing apparatus at a beginning of a series of motion control commands for the printing apparatus to build a three dimensional structure;
dispensing the un-vulcanized rubber from the printing apparatus according to the series of motion control commands onto an area; and
cutting the dispensed un-vulcanized rubber.  

(Currently Amended) The method of claim 15, further comprising regulating a temperature of the warmed un-vulcanized rubber using a setpoint control loop.  

(Currently Amended) The method of claim 15, wherein the cutting of the dispensed un-vulcanized rubber includes vibrating a cutting instrument performing said cutting.

(Currently Amended) The method of claim 15, further comprising identifying[ the three dimensional structure to be printed by the printing apparatus and identifying[ the series of motion commands to build the three dimensional structure.  

(Currently Amended) The method of claim 15, further comprising utilizing a support to buttress the dispensed[ un-vulcanized rubber.  

(Currently Amended) The method of claim 15, further comprising monitoring an amount of the un-vulcanized rubber in the printing apparatus and generating an alert when[ the amount falls below or exceeds predetermined thresholds.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While additive manufacture of tire components is generally known, and while it is generally known to 3D print green or un-vulcanized rubber material which may be subsequently vulcanized, the prior art of record does not teach or fairly suggest the claimed combination of steps and features for forming a tire tread, in particular whereby the claimed green or un-vulcanized rubber is provided as claimed, the claimed heating, warming, and/or viscosity reduction are performed as claimed, the claimed pressurizing is performed to the claimed pressures or by the claimed apparatus configured to operate over the claimed pressure range, and the claimed ejecting and/or dispensing are performed as claimed during the claimed build process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the above-cited Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742